                          IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE

MONIR A. GEORGE,

                Petitioner,

                v.                                       Civ. Act. No. 15-303-LPS

DANA METZGER, Warden, and the
ATTORNEY GENERAL OF THE
STATE OF DELAWARE,

                Respondents.


                                          MEMORANDUM

I.      INTRODUCTION

        Pending before the Court is Petitioner Monir A. George's ("Petitioner'') Motion for

Reconsideration of the Court's refusal to issue a certificate of appealability with respect to its denial

of Petitioner's § 2254 Petition. (D.I. 27) For the reasons discussed, the Court will deny Motion for

Reconsideration.

11.     BACKGROUND

        On September 21, 2018, the Court declined to issue a certificate of appealability after

denying in its entirety Petitioner's § 2254 Petition challenging Petitioner's 2009 convictions for first

degree murder, attempted first degree murder, first degree reckless endangering, and possession of a

firearm during the commission of a felony. (D.I. 23 at 18; D.I. 24) Petitioner filed a notice of

appeal in the Third Circuit Court of Appeals. (D.I. 25; D.I. 26) On October 19, 2018, Petitioner

filed in this Court the pending Motion for Reconsideration. (D.I. 53) On January 31, 2019, the

Third Circuit issued an Order staying Petitioner's appeal until the disposition of the Motion for

Reconsideration. (D.I. 30)
III.    LEGAL STANDARDS

        A motion for reargument/reconsideration may be filed pursuant Federal Rule of Civil

Procedure 59(e) or Federal Rule of Civil Procedure 60(6). Although motions under Rule 59(e) and

Rule 60(6) serve similar functions, each has a particular purpose. See United States v. Fiorelli, 337 F.3d

282,288 (3d Cir. 2003). For instance, Rule 59(e) is "a device .. . used to allege legal error," 1 and may

only be used to correct manifest errors of law or fact or to present newly-discovered evidence. See

Howard Hess Dental Labs, Inc. v. Dentspfy Int'/ Inc., 602 F.3d 237,251 (3d Cir. 2010). The scope of a

Rule 59(e) motion is extremely limited, and it may not be used as an opportunity to relitigate the

case. See Bfystone v. Hom, 664 F.3d 397,414 (3d Cir. 2011); see also Brambles USA Inc. v. Blocker, 735 F.

Supp. 1239, 1240 (D. Del. 1990). The moving party must show one of the following in order to

prevail on a Rule 59(e) motion: (1) an intervening change in the controlling law; (2) the availability of

new evidence that was not available when the court issued its order; or (3) the need to correct a clear

error of law or fact or to prevent a manifest injustice. See Max's Seafood Cafl v. Quinteros, 176 F.3d

669, 677 (3d Cir. 1999). A Rule 59(e) motion "must be filed no later than 28 days after the entry of

the judgment."

        In contrast, "Rule 60(6) allows a party to seek relief from a final judgment, and request

reopening of his case, under a limited set of circumstances including fraud, mistake, and newly

discovered evidence." Gonzalez v. Crosby, 545 U.S. 524, 528 (2005). A motion filed pursuant to Rule

60(6) is addressed to the sound discretion of the trial court guided by accepted legal principles




1
Fiorelli, 337 F.3d at 288.

                                                    2
applied in light of all relevant circum.stances,2 but may be granted only in extraordinary

circumstances. See Moolenaar v. Gov't of Virl}n Islands, 822 F .2d 1342, 1346 (3d Cir. 1987).

          If a district court is presented with a Rule 60(b) motion for reconsideration after it has

denied the petitioner's federal habeas petition, the court must determine if the motion constitutes a

second or successive application under the Antiterrorism and Effective Death Penalty Act

("AEDPA"). Under AEDPA, a prisoner cannot file a second or successive habeas petition without

first obtaining approval from the court of appeals and, absent such authorization, a district court

cannot consider the merits of a subsequent petition. See 28 U.S.C. § 2244(b)(3)(A); Robinson v.

Johnson, 313 F.3d 128, 139-40 (3d Cir. 2002). A district court presented with an unauthorized second

or successive habeas petition must either "dismiss the petition or transfer it to the court of appeals

pursuant to 28 U.S.C. § 1631." Robinson, 313 F.3d at 139.

           Notably, Third Circuit precedent requires a district court to view a timely Rule 59(e) motion

as lying "outside the reach of the jurisdictional limitations that AEDPA imposes upon multiple

collateral attacks." Bfystone, 664 F.3d at 414. In other words, timely Rule 59(e) motions to amend or

alter judgment are materially different from Rule 60(b) motions for reconsideration, such that a

timely Rule 59(e) motion does not constitute a second or successive habeas petition even if it

advances a habeas claim. See id. at 413.

IV.        DISCUSSION

           Petitioner has not identified the authority under which he moves for reconsideration. Since

the instant Motion for reconsideration was filed within 28 days3 of the entry of the Court's


2
    See Pierre Assoc. Inc. v. Nemours Found., 865 F.2d 530, 548 (3d Cir. 1988).
3
 Petitioner filed the instant Motion on October 19, 2018, which was the 28th day after the entry of
the Court's judgment on September 21, 2018. See Fed. R. Civ. P. 6(a)(1)(A).
                                                  3
judgment, the Court will treat the Motion as though filed pursuant to Rule 59(e). See Holsworth v.

Berg, 322 F. App'x 143, 146 (3d Cir. 2009); Rankin v. Heckler, 761 F.2d 936,942 (3d Cir. 1985)

("Regardless of how it is styled, a motion filed within ten days of entry of judgment questioning the

correctness of judgment may be treated as a motion to amend or alter the judgment under Rule

59(e)."). In addition, although Petitioner appears to limit his reconsideration request to the Court's

denial of a certificate of appealability, the Court liberally construes the Rule 59(e) Motion as a

request for the Court to reconsider its denial of Petitioner's§ 2254 Petition as well as its refusal to

issue a certificate of appealability.

        Here, Petitioner does not assert any intervening change in law, the availability of previously

unavailable evidence, or a "clear error of law" of the sort that would compel reconsideration of the

Court's denial of the § 2254 Petition or its refusal to issue a certificate of appealability. Instead, he

re-asserts a previously-considered argument along with numerous previously-available exhibits.

Accordingly, the Court will deny the instant Rule 59(e) Motion.

V.      CONCLUSION

        For the aforementioned reasons, the Court will deny the instant Rule 59(e) Motion. The

Court also declines to issue a certificate of appealability, because Petitioner has failed to make a

"substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2); see also United

States v. Eyer, 113 F.3d 470 (3d Cir. 1997); 3d Cir. LAR 22.2 (2011).

        A separate Order will be entered.




March 14, 2019                                           HONO BLE LEONARD P. STARK
Wilmington, Delaware                                     UNITED STATES DISTRICT JUDGE


                                                     4
